internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-166969-02 date date legend purchaser’s parent purchaser target target investment seller state z country c date a date b date c date d plr-166969-02 date e date f company officials tax professional x y dear this letter responds to a letter dated date submitted on behalf of purchaser’s parent the u s shareholder of purchaser the foreign purchasing_corporation requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election purchaser’s parent is requesting an extension to file a sec_338 election under sec_338 with respect to purchaser’s acquisition of the stock of target sometimes hereinafter referred to as the election on date a all citations in this letter to regulations under sec_338 are to regulations in effect on date a additional information was received in and with a letter dated date purchaser’s parent is a state z corporation purchaser’s parent does not file a consolidated federal_income_tax return it is a united_states_shareholder as defined in sec_951 of the internal_revenue_code of various controlled_foreign_corporations as defined in sec_957 including purchaser purchaser is a country c_corporation and wholly owned subsidiary of purchaser’s parent target was a publicly traded country c_corporation seller a country c_corporation owned x percent of target’s stock public shareholders owned the remaining target stock target owns y percent of target investment a country c plr-166969-02 corporation on date a purchaser acquired all of the shares of target stock held by seller in exchange for cash it is represented that purchaser’s acquisition of target stock qualified as a qualified_stock_purchase as defined in sec_338 purchaser acquired the remaining target stock owned by target’s public shareholders in tender offers on date b and date c prior to the acquisition target did not file a united_states income_tax return was not subject_to united_states income_taxation nor was required under sec_1_6012-2 to file a united_states income_tax return in addition target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect or a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 purchaser is a controlled_foreign_corporation as defined in sec_957 and is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date purchaser’s parent intended to file the election the election was due on date d but for various reasons a valid election was not filed after the due_date of the election it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for purchaser’s parent’s taxable_year in which the acquisition occurred the taxable_year in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed the period of limitations on assessment for purchaser’s parent’s taxable_year ended date e will expire no earlier than date f sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic plr-166969-02 extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for purchaser’s parent to file the election provided purchaser’s parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser’s parent company officials and tax professional explain the circumstances that resulted in the failure to timely file a valid election the information establishes that a qualified_tax professional was responsible for the election and was aware of all relevant facts that purchaser’s parent relied on the tax professional to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that purchaser’s parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-3 until days from the date on this letter for purchaser’s parent to file the election with respect to the acquisition of the stock of target as described above within days of the date on this letter purchaser’s parent must file the election on form_8023 executed on or after the date on this letter in accordance with sec_1_338-1 and g and the instructions to the form a copy of this letter must be attached to form_8023 within days of the date on this letter all relevant parties must file or amend as applicable all returns and amended returns if any necessary to report the transaction as a sec_338 transaction for the taxable_year in which the transaction was consummated and for any other affected_taxable_year a copy of this letter and a copy of form_8023 must be attached to the returns the above extension of time is conditioned on the taxpayers' purchaser's parent’s and target’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the plr-166969-02 taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 we express no opinion as to whether the acquisition of the target stock qualifies as a qualified_stock_purchase under sec_338 or any other tax consequences arising from the election in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office the original of this letter is being sent to purchaser’s parent’s authorized representative with a copy to purchaser’s parent sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate
